 


114 HR 5432 IH: STOP OD Act of 2016
U.S. House of Representatives
2016-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 2d Session 
H. R. 5432 
IN THE HOUSE OF REPRESENTATIVES 
 
June 9, 2016 
Mr. Joyce (for himself and Mr. Ryan of Ohio) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on the Judiciary, Oversight and Government Reform, and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To prevent the abuse of opiates, to improve response and treatment for the abuse of opiates and related overdoses, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Stem the Tide of Overdose Prevalence from Opiate Drugs Act of 2016 or as the STOP OD Act of 2016.  2.Sense of CongressCongress finds as follows: 
(1)The increase in fentanyl-related unintentional overdose fatalities presents another life-threatening scenario for its victims and threatens first-responders.  (2)The U.S. Sentencing Commission— 
(A)ought to consider the presence of fentanyl in connection to the illicit distribution of an illicit substance, as a cutting agent; and  (B)if fentanyl is present as a cutting agent or in its pure form, may consider such presence as an aggravating factor at sentencing. 
(3)Better identification and reporting practices by medical examiners and coroners to identify fentanyl in an overdose mortality will help the States and the Federal Government to allocate resources more accurately. Those findings ought to be confidential but for any aggregate data released by the appropriate government agency.  (4)Congress encourages States to expand training opportunities to first responders to administer naloxone. 
(5)Eliminating the civil liability of first responders administering naloxone would save lives and protect our emergency personnel.  3.Expansion of educational campaign grants (a)In generalFor each of fiscal years 2017 and 2018, the Director of the Centers for Disease Control and Prevention, in consultation with the Director of the Office of National Drug Control Policy, may make not more than $75,000,000 in grants to eligible grantees for the following purposes: 
(1)Expansion of educational efforts to prevent abuse of opiates including heroin.  (2)Promotion of treatment and recovery of persons who abuse such substances. 
(3)Efforts to promote understanding of addiction as a chronic disease.  (b)Eligible granteesA grant under this section may be made only to the following entities: 
(1)A State, with grants first being awarded to States with laws in effect that provide for immunity from civil liability for first responders and health professionals who administer naloxone in the course of their duty to counteract opiate overdoses.  (2)A local government. 
(3)A nonprofit organization.  (4)An organization that has received a grant under the Drug-Free Communities Act of 1997 to implement a comprehensive community-wide strategy that addresses a local drug crisis. 
(c)Amount of grantsThe amount of a grant under this section to an eligible grantee for a fiscal year may not be more than $100,000.  (d)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $75,000,000 for each of fiscal years 2017 and 2018. 
4.Grants for naloxone, training in the administration of naloxone, and testing for fentanyl 
(a)In generalFor each of fiscal years 2017 and 2018, the Secretary of Health and Human Services, in consultation with the Director of the Office of National Drug Control Policy, may make grants to eligible applicants to— (1)make naloxone available to be carried and administered by first responders in the course of their official duties; 
(2)train and provide resources for first responders for carrying and administering naloxone in the course of their official duties to prevent deaths from opiate (including heroin) overdoses;  (3)establish processes, protocols, and mechanisms for referral to treatment for opiate abuse; and 
(4)provide rebates for the testing of fentanyl in unintentional overdoses on opiates and report the results of such testing to the Centers for Disease Control and Prevention.  (b)Eligible applicantA grant under this section may be made only to a State or local government, or a nonprofit organization, that submits an application that includes the following: 
(1)A description of the evidence-based methodology and outcome measurements that will be used to evaluate any program funded by the eligible applicant with a grant under this section, and a specific explanation of how such measurements will provide valid measures of the impact of the program.  (2)A description of how the program could be broadly replicated if demonstrated to be effective. 
(3)An identification of the governmental and community agencies with respect to which the eligible applicant will provide coordination carrying out the program.  (4)A description of how first responders will coordinate with corresponding State substance abuse clinics and coroners and medical examiners to identify protocols and resources that are available, including information on treatment and recovery resources. 
(c)Maximum amountThe amount of a grant under this section to an eligible applicant for a fiscal year may not be more than $200,000.  (d)First responders definedIn this section, the term first responders means law enforcement officers, emergency medical technicians, and firefighters. 
(e)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $150,000,000 for each of fiscal years 2017 and 2018.  5.Fee for fentanylSection 401 of the Controlled Substances Act (21 U.S.C. 841) is amended by adding at the end the following: 
 
(i)Fee for fentanylIn the case of any person who is convicted of a violation of subsection (a), or of a conspiracy to violate subsection (a) (including conviction arising from a plea of guilty or nolo contendere), the court shall, in addition to any other penalty, impose a fee of $80. Amounts collected as fees under this subsection shall be available to the Attorney General for fiscal years 2017 and 2018 for grants under section 4 of the Stem the Tide of Overdose Prevalence from Opiate Drugs Act of 2016..  6.Federal data center consolidation initiative (a)Federal data center consolidation inventories and strategies (1)In general (A)Annual reportingExcept as provided in subparagraph (C), each year, beginning in the first fiscal year after the date of the enactment of this Act and each fiscal year thereafter, the head of each covered agency, assisted by the Chief Information Officer of the agency, shall submit to the Administrator— 
(i)a comprehensive inventory of the data centers owned, operated, or maintained by or on behalf of the agency; and  (ii)a multiyear strategy to achieve the consolidation and optimization of the data centers inventoried under clause (i), that includes— 
(I)performance metrics— (aa)that are consistent with the Government-wide data center consolidation and optimization metrics; and 
(bb)by which the quantitative and qualitative progress of the agency toward the goals of the FDCCI can be measured;  (II)a timeline for agency activities to be completed under the FDCCI, with an emphasis on benchmarks the agency can achieve by specific dates; 
(III)year-by-year calculations of investment and cost savings for the period beginning on the date of the enactment of this Act and ending on the date set forth in subsection (e), broken down by each year, including a description of any initial costs for data center consolidation and optimization and life cycle cost savings and other improvements, with an emphasis on— (aa)meeting the Government-wide data center consolidation and optimization metrics; and 
(bb)demonstrating the amount of agency-specific cost savings each fiscal year achieved through the FDCCI; and  (IV)any additional information required by the Administrator. 
(B)Use of other reporting structuresThe Administrator may require a covered agency to include the information required to be submitted under this subsection through reporting structures determined by the Administrator to be appropriate.  (C)Department of Defense reportingFor any year that the Department of Defense is required to submit a performance plan for reduction of resources required for data servers and centers, as required under section 2867(b) of the National Defense Authorization Act for Fiscal Year 2012 (10 U.S.C. 2223a note), the Department of Defense— 
(i)may submit to the Administrator, in lieu of the multiyear strategy required under subparagraph (A)(ii)— (I)the defense-wide plan required under section 2867(b)(2) of the National Defense Authorization Act for Fiscal Year 2012 (10 U.S.C. 2223a note); and 
(II)the report on cost savings required under section 2867(d) of the National Defense Authorization Act for Fiscal Year 2012 (10 U.S.C. 2223a note); and  (ii)shall submit the comprehensive inventory required under subparagraph (A)(i), unless the defense-wide plan required under section 2867(b)(2) of the National Defense Authorization Act for Fiscal Year 2012 (10 U.S.C. 2223a note)— 
(I)contains a comparable comprehensive inventory; and  (II)is submitted under clause (i). 
(D)StatementEach year, beginning in the first fiscal year after the date of the enactment of this Act and each fiscal year thereafter, the head of each covered agency, acting through the Chief Information Officer of the agency, shall— (i) (I)submit a statement to the Administrator stating whether the agency has complied with the requirements of this section; and 
(II)make the statement submitted under subclause (I) publicly available; and  (ii)if the agency has not complied with the requirements of this section, submit a statement to the Administrator explaining the reasons for not complying with such requirements. 
(E)Agency implementation of strategies 
(i)In generalEach covered agency, under the direction of the Chief Information Officer of the agency, shall— (I)implement the strategy required under subparagraph (A)(ii); and 
(II)provide updates to the Administrator, on a quarterly basis, of— (aa)the completion of activities by the agency under the FDCCI; 
(bb)any progress of the agency towards meeting the Government-wide data center consolidation and optimization metrics; and  (cc)the actual cost savings and other improvements realized through the implementation of the strategy of the agency. 
(ii)Department of DefenseFor purposes of clause (i)(I), implementation of the defense-wide plan required under section 2867(b)(2) of the National Defense Authorization Act for Fiscal Year 2012 (10 U.S.C. 2223a note) by the Department of Defense shall be considered implementation of the strategy required under subparagraph (A)(ii).  (F)Rule of constructionNothing in this section shall be construed to limit the reporting of information by a covered agency to the Administrator, the Director of the Office of Management and Budget, or Congress. 
(2)Administrator responsibilitiesThe Administrator shall— (A)establish the deadline, on an annual basis, for covered agencies to submit information under this section; 
(B)establish a list of requirements that the covered agencies must meet to be considered in compliance with paragraph (1);  (C)ensure that information relating to agency progress towards meeting the Government-wide data center consolidation and optimization metrics is made available in a timely manner to the general public; 
(D)review the inventories and strategies submitted under paragraph (1) to determine whether they are comprehensive and complete;  (E)monitor the implementation of the data center strategy of each covered agency that is required under paragraph (1)(A)(ii); 
(F)update, on an annual basis, the cumulative cost savings realized through the implementation of the FDCCI; and  (G)establish metrics applicable to the consolidation and optimization of data centers Government-wide, including metrics with respect to— 
(i)costs;  (ii)efficiencies, including, at a minimum, server efficiency; and 
(iii)any other factors the Administrator considers appropriate.  (3)Cost saving goal and updates for Congress (A)In generalNot later than one year after the date of the enactment of this Act, the Administrator shall develop, and make publicly available, a goal, broken down by year, for the amount of planned cost savings and optimization improvements achieved through the FDCCI during the period beginning on the date of the enactment of this Act and ending on the date set forth in subsection (e). 
(B)Annual update 
(i)In generalNot later than one year after the date on which the goal described in subparagraph (A) is made publicly available, and each year thereafter, the Administrator shall aggregate the reported cost savings of each covered agency and optimization improvements achieved to date through the FDCCI and compare the savings to the projected cost savings and optimization improvements developed under subparagraph (A).  (ii)Update for CongressThe goal required to be developed under subparagraph (A) shall be submitted to Congress and shall be accompanied by a statement describing— 
(I)the extent to which each covered agency has developed and submitted a comprehensive inventory under paragraph (1)(A)(i), including an analysis of the inventory that details specific numbers, use, and efficiency level of data centers in each inventory; and  (II)the extent to which each covered agency has submitted a comprehensive strategy that addresses the items listed in paragraph (1)(A)(ii). 
(4)GAO review 
(A)In generalNot later than one year after the date of the enactment of this Act, and each year thereafter, the Comptroller General of the United States shall review and verify the quality and completeness of the inventory and strategy of each covered agency required under paragraph (1)(A).  (B)ReportThe Comptroller General of the United States shall, on an annual basis, publish a report on each review conducted under subparagraph (A). 
(b)Ensuring cybersecurity standards for data center consolidation and cloud computing 
(1)In generalIn implementing a data center consolidation and optimization strategy under this section, a covered agency shall do so in a manner that is consistent with Federal guidelines on cloud computing security, including— (A)applicable provisions found within the Federal Risk and Authorization Management Program (FedRAMP); and 
(B)guidance published by the National Institute of Standards and Technology.  (2)Rule of constructionNothing in this section shall be construed to limit the ability of the Director of the Office of Management and Budget to update or modify the Federal guidelines on cloud computing security. 
(c)Waiver of requirementsThe Director of National Intelligence and the Secretary of Defense, or their respective designee, may waive the applicability to any national security system, as defined in section 3552 of title 44, United States Code, of any provision of this section if the Director of National Intelligence or the Secretary of Defense, or their respective designee, determines that such waiver is in the interest of national security. Not later than 30 days after making a waiver under this subsection, the Director of National Intelligence or the Secretary of Defense, or their respective designee, shall submit to the Committee on Homeland Security and Governmental Affairs and the Select Committee on Intelligence of the Senate and the Committee on Oversight and Government Reform and the Permanent Select Committee on Intelligence of the House of Representatives a statement describing the waiver and the reasons for the waiver.  (d)DefinitionsIn this section: 
(1)AdministratorThe term Administrator means the Administrator of the Office of Electronic Government established under section 3602 of title 44, United States Code (and also known as the Office of E-Government and Information Technology), within the Office of Management and Budget.  (2)Covered agencyThe term covered agency means the following (including all associated components of the agency): 
(A)Department of Agriculture.  (B)Department of Commerce. 
(C)Department of Defense.  (D)Department of Education. 
(E)Department of Energy.  (F)Department of Health and Human Services. 
(G)Department of Homeland Security.  (H)Department of Housing and Urban Development. 
(I)Department of the Interior.  (J)Department of Justice. 
(K)Department of Labor.  (L)Department of State. 
(M)Department of Transportation.  (N)Department of Treasury. 
(O)Department of Veterans Affairs.  (P)Environmental Protection Agency. 
(Q)General Services Administration.  (R)National Aeronautics and Space Administration. 
(S)National Science Foundation.  (T)Nuclear Regulatory Commission. 
(U)Office of Personnel Management.  (V)Small Business Administration. 
(W)Social Security Administration.  (X)United States Agency for International Development. 
(3)FDCCIThe term FDCCI means the Federal Data Center Consolidation Initiative described in the Office of Management and Budget Memorandum on the Federal Data Center Consolidation Initiative, dated February 26, 2010, or any successor thereto.  (4)Government-wide data center consolidation and optimization metricsThe term Government-wide data center consolidation and optimization metrics means the metrics established by the Administrator under subsection (a)(2)(G). 
(e)SunsetThis section is repealed effective on October 1, 2020.  7.DefinitionsIn this Act: 
(1)The term fentanyl means an opiate analgesic that is listed as a controlled substance in schedule II under section 202 of the Controlled Substances Act (21 U.S.C. 812).  (2)The term naloxone means the opiate antagonist naloxone, approved by the Food and Drug Administration, in any approved manner of administration. 
(3)The term opiate has the meaning given such term in section 102(18) of the Controlled Substances Act.   